Case 1:19-cv-00902-EAW Document17 Filed 08/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MICHAEL P. KEARNS, in his official . NOTICE OF MOTION FOR

capacity as Clerk of the County of Erie, New : INTERVENTION TO MOVE FOR
York : DISMISSAL OF THE COMPLAINT OR
: ALTERNATIVELY TO BE PERMITTED
Plaintiff, : TO PARTICIPATE AS AMICUS
-V- : CURIAE
ANDREW M. CUOMO, in his official : Case # 19-cy-902

capacity as Governor of the State of New

York, LETITIA A. JAMES, in her official
capacity as Attorney General of the State of:
New York, and MARK J.F. SCHROEDER, in -
his official capacity as Commissioner of the
New York State Department of Motor
Vehicles,

Defendants.

 

To ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

NOTICE IS HEREBY GIVEN that at the courthouse, 2 Niagara Square, Buffalo, New York ona
date and time to be scheduled by the Court, Plaintiff Daniel T. Warren (“Movant-Intervenor”) will,
and hereby does, move this court for permission to intervene in this action in order to move for
dismissal of the complaint or alternatively for leave to participate in this action as amicus curiae;
together with such other and further relief as the Court deems just and proper.

This motion is brought pursuant to FRCP 24 and is based on the pleadings and papers on file in
this action, this notice, the accompanying memorandum of law, the declaration of Daniel T. Warren
together with whatever evidence and argument is presented at any hearing of this motion.

PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 7(b)(2)(A), unless ordered by the
Court, responding papers, if any, are to twenty-eight (28) days after service of the motion to file and
serve responding papers, and the moving party shall have fourteen (14) days after service of the

responding papers to file and serve reply papers.
Case 1:19-cv-00902-EAW Document17 Filed 08/08/19 Page 2 of 2

DATED: August 5, 2019 . n
Buffalo, New York

S. Neuer f fi bE hm
Daniel T. Warren
Movant-Intervenor, Pro Se
$36 Indian Church Road
West Seneca, New York 14224
716-265-0526
